



Exhibit 10.4

--------------------------------------------------------------------------------

ENCORE CAPITAL GROUP, INC.
2017 INCENTIVE AWARD PLAN

--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE
Encore Capital Group, Inc. (the “Company”) has granted to the participant listed
below (“Participant”) the Restricted Stock Units (the “RSUs”) described in this
Restricted Stock Unit Grant Notice (the “Grant Notice”), subject to the terms
and conditions of the Encore Capital Group, Inc. 2017 Incentive Award Plan (as
amended from time to time, the “Plan”) and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference. Capitalized terms not specifically defined in
this Grant Notice or the Agreement have the meanings given to them in the Plan.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule:
[To be specified in individual award agreements]
 
 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.
ENCORE CAPITAL GROUP, INC.


 
PARTICIPANT


 
 
 
 
 
 
By:


 
Name:


Name:


 
 
Title:


 
 













US-DOCS\89387823.5

--------------------------------------------------------------------------------


Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
Article I.
GENERAL
1.1    Award of RSUs and Dividend Equivalents.
(a)    The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one Share, as set forth in this Agreement. Participant will
have no right to the distribution of any Share underlying an RSU until the time
(if ever) such RSUs has vested.
(b)    The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid. Any Dividend Equivalents granted in connection
with the RSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A.
1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
1.4    Defined Terms. Capitalized terms not specifically defined in this
Agreement have the meanings specified in the Grant Notice or, if not defined in
the Grant Notice, in the Plan. [In addition, for purposes of this Agreement:
(a)    “Cause” is defined as (i) Participant’s failure to adhere to any written
policy of the Company that is legal and generally applicable to employees or
other Service Providers of the Company; (ii) Participant’s failure to
substantially perform Participant’s duties, which failure amounts to a repeated
and consistent neglect of Participant’s duties; (iii) the appropriation (or
attempted appropriation) of a material business opportunity of the Company,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Company; (iv) the
misappropriation (or attempted misappropriation) of any of the Company’s funds
or property; (v) the conviction of, or the entering of a guilty plea or plea of
no contest with respect to, a felony, the equivalent thereof, a crime of moral
turpitude or any other crime with respect to which imprisonment is a possible
punishment; (vi) conduct materially injurious to the Company’s reputation or
business; or (vii) willful misconduct.
(b)    “Disability” is defined as a disability as determined in accordance with
the Company’s (or the applicable Subsidiary’s) long-term disability plan or
program in effect on the date that the disability first occurs, or if no such
plan or program is in effect on the date that the disability first occurs, then
a disability as defined under Section 22(3)(3) of the Code.






US-DOCS\89387823.5

--------------------------------------------------------------------------------




(c)    “Good Reason” is defined as any of the following reasons: (i) a material
reduction in Participant’s base compensation; (ii) a material reduction in
Participant’s authority, duties or responsibilities; (iii) a material reduction
in the authority, duties or responsibilities of the person to whom you report;
(iv) a material reduction in the budget over which Participant retain authority;
or (v) a material change in the location at which Participant provides services
for the Company (which is defined as any relocation by the Company of
Participant’s employment or service to a location that is more than 35 miles
from Participant’s present office location and is more than 35 miles from
Participant’s primary residence at the time of such relocation, without
Participant’s consent); provided, that in order to constitute “Good Reason”, (x)
Participant must provide written notice of the “Good Reason” condition to the
Company within 90 days after the initial existence of such condition, (y) the
Company must not have cured such condition within 30 days of receipt of
Participant’s written notice or it must have stated unequivocally in writing
that it does not intend to attempt to cure such condition; and (z) Participant
resigns from employment within 12 months following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so.]
Article II.    
VESTING; FORFEITURE AND SETTLEMENT
2.1    Vesting; Forfeiture.
(a)    The RSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. [In addition,
in the event of (i) Participant’s termination of employment by the Company
without Cause or Participant’s resignation of employment for Good Reason, in
either case, within 60 days prior to a Change in Control (as defined in the
Plan) or on or within 12 months following a Change in Control or (ii)
Participant’s Termination of Service as a result of Participant’s death or
Disability, in any case, the RSUs will vest in full. In the event of a
termination of employment without Cause or for Good Reason prior to a Change in
Control, such accelerated vesting will occur immediately prior to a Change in
Control.][Note: Accelerated vesting will be provided in agreements granted to
employees at the level of Vice President and above.]
(b)    In the event of Participant’s Termination of Service for any reason, all
then-unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company. [Notwithstanding
the generality of the foregoing, if Participant’s termination of employment by
the Company without Cause or Participant’s resignation of employment for Good
Reason, in either case, occurs prior to a Change in Control, then the
then-unvested RSUs will remain outstanding and eligible to vest in accordance
with Section 2.1(a) hereof if and only if a Change in Control occurs within 60
days following such termination of employment, and if a Change in Control does
not occur within such 60-day period the then-unvested RSUs will immediately and
automatically be forfeited upon the expiration of such 60-day period.][Note:
Accelerated vesting will be provided in agreements granted to employees at the
level of Vice President and above.] Dividend Equivalents (including any Dividend
Equivalent Account balance) will vest or be forfeited, as applicable, upon the
vesting or forfeiture of the RSU with respect to which the Dividend Equivalent
(including the Dividend Equivalent Account) relates. To the extent permitted by
Applicable Law, the Administrator, in its sole discretion, may determine whether
Participant’s service shall be considered interrupted in the case of any leave
of absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
not treated as a Termination of Service for purposes of vesting to such extent,
and as may be, provided in the Company’s


A-2


US-DOCS\89387823.5

--------------------------------------------------------------------------------




leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to Participant, or as otherwise required by Applicable Law.
2.2    Settlement.
(a)    RSUs will be paid in Shares as soon as administratively practicable after
the vesting of the applicable RSU, but in no event more than 30 days after the
RSU’s vesting date. Dividend Equivalents (including any Dividend Equivalent
Account balance) will be paid in Shares or cash at the Company’s option as soon
as administratively practicable after the vesting of the applicable RSU, but in
no event more than 30 days after the RSU’s vesting date.
(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.
(c)    If a Dividend Equivalent is paid in Shares, the number of Shares paid
with respect to the Dividend Equivalent will equal the quotient, rounded down to
the nearest whole Share, of the Dividend Equivalent Account balance divided by
the Fair Market Value of a Share on the day immediately preceding the payment
date.
Article III.    
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award (including the RSUs or Dividend
Equivalents) in satisfaction of any applicable withholding tax obligations. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
individual statutory withholding rates in Participant’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.


A-3


US-DOCS\89387823.5

--------------------------------------------------------------------------------




Article IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.
4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured


A-4


US-DOCS\89387823.5

--------------------------------------------------------------------------------




creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the RSUs and Dividend Equivalents, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the RSUs and Dividend Equivalents, as and when settled pursuant
to the terms of this Agreement.
4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * *





A-5


US-DOCS\89387823.5